Matter of Smart v Annucci (2017 NY Slip Op 08070)





Matter of Smart v Annucci


2017 NY Slip Op 08070


Decided on November 16, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 16, 2017

524447

[*1]In the Matter of PAMELA A. SMART, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, et al., Respondents.

Calendar Date: September 19, 2017

Before: Peters, P.J., McCarthy, Lynch, Mulvey and Aarons, JJ.


Pamela A. Smart, Bedford Hills, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Allyson B. Levine of counsel), for respondents.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III determination finding her guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate
account. In view of this, and given that petitioner has received all of the relief to which she is entitled, the petition must be dismissed as moot (see Matter of Serrano v Smith, 152 AD3d 854 [2017]; Matter of Slide v Russo, 151 AD3d 1518 [2017]). Although petitioner also seeks to be restored to the status that she enjoyed prior to the disciplinary determination, she is not entitled to such relief (see Matter of Worth v Venettozzi, 152 AD3d 844, 845 [2017]; Matter of Gega v Annucci, 149 AD3d 1439, 1439 [2017]).
Peters, P.J., McCarthy, Lynch, Mulvey and Aarons, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.